Citation Nr: 1549453	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  06-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a chronic neck disability, including as secondary to service-connected lumbar spine disability.

2. Entitlement to service connection for a chronic neck disability, including as secondary to service-connected lumbar spine disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for pseudofolliculitis barbae (PFB).

5. Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board took jurisdiction of a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) in a June 2012 decision, and remanded the issue to the RO for further development.  All of the issues currently on appeal were remanded by the Board in April 2015 for further development.

The Veteran testified at a travel board hearing in June 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for the Veteran's service-connected low back disorder has been raised by the record in testimony at his June 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for PFB and a chronic neck disability, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed December 2007 RO decision, service connection for a chronic neck disability was denied.
 
2. New evidence received since the December 2007 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a chronic neck disability.

3. The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder to include PTSD.


CONCLUSIONS OF LAW

1. The December 2007 RO decision denying service connection for a chronic neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's December 2007 decision, and the claim of service connection for a chronic neck disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. An acquired psychiatric disorder to include PTSD was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in April 2013 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

A VA examination adequate for adjudication purposes for an acquired psychiatric disorder was provided to the Veteran in May 2013 in connection with his claim.  An etiologic opinion was not provided as the examiner did not diagnose a current disorder. The examination is adequate as it was based on a thorough interview and evaluation of the Veteran. 

The case was remanded in April 2015 in order to afford the Veteran an opportunity for a hearing in front of a member of the Board.  The Veteran testified at a hearing in June 2015.  The hearing focused, in pertinent part, on the elements necessary to substantiate a service connection claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Chronic Neck Disability

In a December 2007 rating decision, the RO denied the Veteran's claim for service connection for a chronic neck disability on the basis that there was no evidence showing that the Veteran's neck disorder was related to his service-connected back disorder or related to service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the December 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

At the Veteran's June 2015 hearing, he provided credible testimony about how his inservice injury caused damage not only to the back but also the neck, and he indicated that he did not notice or pursue treatment for the neck at the time because he was more concerned for his back disorder.  This evidence is new, because the level of detail provided by the Veteran at his hearing is significantly greater than that before the Board at any other time, and it is material, because it relates to an unestablished fact necessary to substantiate the claim; namely, how the Veteran injured his neck.  For these reasons, the Board reopens the Veteran's claim.

III. Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The preponderance of the evidence demonstrates that the Veteran does not have a current psychiatric disability.  The Veteran underwent a VA examination in May 2013, wherein the examiner found that the Veteran did not have symptoms that met the diagnostic criteria for PTSD or any other psychiatric disorder under the DSM-IV.  At his June 2015 hearing, the Veteran specified that he did not receive treatment from the VA or any other entity for a psychiatric disorder.  The Veteran's medical records show a few appointments listed as psychological treatment, but the Veteran mostly discussed his concern about his finances at these appointments.  The Veteran had a few positive psychiatric or PTSD screens, but when the VA followed up with a consultation with a psychiatric physician in May 2011, the Veteran declined to provide enough information sufficient for the clinical social worker to make a diagnosis.  The Board places significant weight on the findings of the May 2013 VA examiner, because the examiner had significant time to talk with the Veteran, and provided a detailed history of the Veteran's history and current concerns.

The Veteran testified at his June 2015 hearing that he believes he has a psychiatric disorder because he has occasional nightmares about his time in the military and because he is occasionally stressed. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to discuss his symptoms of stress and nightmares, but lacks the requisite medical training to be able to assess whether his symptoms are severe enough to be classified as an acquired psychiatric disorder.  The May 2013 VA examiner took these symptoms into account in their analysis, and found that the Veteran's disability picture did not reflect the diagnostic criteria for a psychiatric disorder.  Therefore, the Board finds that the Veteran does not have a current disorder, and therefore, is not eligible for service connection.

As there is no competent evidence of a current psychiatric disability, there can be no valid claim for service connection. Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992). There is simply no evidence of a disability at any point during the claims period. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

As the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, the benefit- of- the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) .

ORDER

New and material evidence has been presented to reopen the claim of service connection for a chronic neck disability.

Service connection for an acquired psychiatric disorder to include PTSD is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary in order to provide a complete record for review.

A review of the record shows that the Veteran never received a VA examination for his chronic neck disability.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, there is medical evidence, including a May 2015 MRI, which shows the Veteran has a current disability of the cervical spine.  His lay evidence at his June 2015 hearing provides evidence establishing a potential injury in service and an indication that the in-service trauma may be related to the Veteran's current disorder.  A VA examination is necessary to determine the etiology of the Veteran's current disorder.

An examination is also necessary for the Veteran's claim of PFB.  Several skin examinations took place over the course of the Veteran's appeal period for his urticaria, but none examined the Veteran's claim for PFB.  The Veteran testified that he still suffers from occasional flare-ups from PFB, and that he was on profile for the condition in service.  Additionally, in a May 2011 psychological therapy session, he stated that he believed his skin disorder was related to exposure to herbicides in service.  PFB is not a presumptive disorder for exposure to herbicides; however, an examination and opinion is necessary to determine whether the Veteran's PFB could be etiologically related to herbicide exposure, or another disorder of service.

The Veteran also has an outstanding claim for TDIU.  The Veteran's current disability picture alone does not meet the standards set for direct consideration of TDIU under 38 C.F.R. § 4.16; however, any decision on the above service connection claims could cause the Veteran's disability picture to meet the statutory necessities for a TDIU claim. Therefore, the issue of TDIU is inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  It must be remanded for consideration after the other claims for service connection are considered.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's chronic neck disability, so a new opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's June 2015 testimony, the May 2015 cervical spine MRI, and evidence of the Veteran's car accident in November 2011.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the chronic neck disability was proximately due to or the result of his service-connected low back disorder.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the chronic neck disability was aggravated beyond its natural progression by his service-connected low back disorder. 

iii) If the examiner determines that the Veteran's chronic neck disability was NOT caused or aggravated by his service-connected low back disorder, determine whether it is at least as likely as not (50 percent or greater probability) that chronic neck disability began during active service or is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's PFB, so a new opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's June 2015 testimony regarding the current state of his PFB symptoms, and his May 2011 treatment note where he indicates a belief that it may be caused by herbicide exposure.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PFB began during active service or is related to any incident of service, including exposure to herbicides.  The examiner is instructed that exposure to herbicide agents has been conceded.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the claim for TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


